Citation Nr: 1811843	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to August 1988, with additional service in the Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in November 2017.  The hearing transcript has been associated with the claims file.

Additional evidence, notably VA evaluation and treatment records, private evaluation record, and lay statements, were associated into the record after the November 2013 statement of the case (SOC).  The Veteran has not specifically waived adjudication of the evidence associated with the record by VA.  However, the evidence was adjudicated in a July 2017 rating decision that continued the noncompensable rating and the Veteran was provided notice of that decision.  Thus, the Board finds no prejudice from adjudicating the claim at this time.  See 38 C.F.R. § 20.1304 (2017).


FINDING OF FACT

Adequate audiometric testing has not revealed hearing acuity worse than level II in either ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. 
§ 4.85(c).  The evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average if the evidence demonstrates the existence of exceptional patterns of hearing impairment, as defined by 38 C.F.R. § 4.86.

The record reflects histories that the Veteran has difficulty hearing, including hearing the ringing of the phone or what people are saying in a crowded room 

An September 2011 VA examination record indicates that audiometric testing was performed.  The record reports that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
70
80
LEFT
5
10
20
65
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The VA audiometric findings reflect level II in the each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A June 2012 VA treatment record indicates audiometric testing was performed.  The record reveals the Veteran's history of trouble understanding conversations in most listening environments.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
70
75
LEFT
10
10
15
65
70

The record appears to show that speech audiometry was conducted but does not indicate that speech audiometry was performed with the appropriate word list (i.e. the Maryland CNC) was used.  Thus, the testing is not adequate for rating purposes.    

An October 2013 VA treatment record indicates audiometric testing was performed.  The record reveals the Veteran's history of diminished hearing acuity.  The record reports that hearing had not changed since previous evaluation in June 2012.  






Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
75
75
LEFT
10
15
25
75
75

The record does not indicate that speech audiometry was performed.  Thus, the testing is not adequate for rating purposes.  

An October 2014 VA treatment record indicates audiometric testing was performed.  The record notes the Veteran's history of diminished hearing acuity.  The record notes that reliability was marked as good because the thresholds were stable, but the Veteran's responses were very delayed and inconsistent.  The record adds that the Veteran's hearing had not changed since the previous evaluation in 2013.  No audiometric results are of record.  

A May 2015 private treatment record indicates audiometric testing was performed.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
85
85
LEFT
45
40
50
80
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  The record indicates that the NU6 word list was used to test speech audiometry.  VA regulations require use of the Maryland CNC word list.  Thus, the testing is not adequate for VA rating purposes.  

An September 2016 VA treatment record indicates audiometric testing was performed.  The record notes the Veteran's history of diminished hearing acuity.  The record notes that hearing had not changed since the previous evaluation in 2014.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
75
75
LEFT
15
20
30
75
80

Speech audiometry revealed speech recognition ability of 92 in the right ear and 96 percent in the left ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

An June 2017 VA examination record indicates audiometric testing was performed.  The Veteran reported difficulty hearing conversations and having to ask people to repeat themselves.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
85
80
LEFT
25
20
30
80
80

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The schedular criteria for a higher rating have not been met at any time during the appeal period.  The reliable and adequate examination results consistently show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss, including the reported impact of his hearing impairment.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran has reported that his hearing loss has resulted in impairment in occupational functioning, to include a decrease in occupational earnings.  The record does not indicate that the hearing loss results in a symptom not contemplated by the rating, however, i.e. a direct symptom other than diminished hearing acuity and associated impairment.  Consequently, the evidence does not support a higher rating for the Veteran's bilateral hearing loss at any time during the period of the claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).  See also King v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1829 (Dec. 21, 2017); Rossy v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 13, 2017); Urban v. Shulkin, 29 Vet. App. 82 (2017).  In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

A compensable rating for hearing loss is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


